Case 2:18-cv-05724-PSG-FFM
         Case 1:18-cv-04115-PAE
                             Document
                                 Document
                                      48-4 124-2
                                            Filed 01/07/19
                                                  Filed 10/27/18
                                                            Page 1
                                                                 Page
                                                                   of 3 1 Page
                                                                          of 3 ID #:695
Case 2:18-cv-05724-PSG-FFM
         Case 1:18-cv-04115-PAE
                             Document
                                 Document
                                      48-4 124-2
                                            Filed 01/07/19
                                                  Filed 10/27/18
                                                            Page 2
                                                                 Page
                                                                   of 3 2 Page
                                                                          of 3 ID #:696
Case 2:18-cv-05724-PSG-FFM
         Case 1:18-cv-04115-PAE
                             Document
                                 Document
                                      48-4 124-2
                                            Filed 01/07/19
                                                  Filed 10/27/18
                                                            Page 3
                                                                 Page
                                                                   of 3 3 Page
                                                                          of 3 ID #:697
